Citation Nr: 0709673	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The veteran does not have a current right foot disability 
that is attributable to a right foot injury during active 
military service.  


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).


In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran claims that he has current disability as a result 
of a right foot injury sustained during boot camp.  His 
service medical records show that his feet were noted as 
normal at service entrance in October 1968.  His service 
medical records do not show complaints or treatment for a 
right foot disorder during service.  The feet were noted as 
normal at service separation examination in October 1970.  No 
right foot injury or disease was noted.

In support of his claim, the veteran has submitted statements 
from two private podiatrists.  In a letter dated in December 
2002, one podiatrist reported that he had treated the veteran 
on three occasions - in 1980, 1987, and 1992 -- for 
intractable plantar keratoma lesions of the feet.  He did not 
indicate what had caused this.  The other podiatrist, in a 
letter dated in September 2002, reported that the veteran had 
been treated since 2000 for painful porokeratotic lesions of 
both feet caused by plantar flexion of the corresponding 
metatarsals.  He opined that the veteran may have sustained 
trauma to the metatarsals many years ago which led to 
development of the abnormal position of the metatarsals.  He 
discussed orthotic treatment and suggested an option for 
permanent treatment.

Notwithstanding the two letters discussed above, there is no 
competent medical evidence of any link between the veteran's 
current right foot disorder and service.  The private medical 
evidence suggests that he was not treated for a right foot 
disorder until 1980 -- some ten years after service 
separation.  Furthermore, the treatment letters indicate that 
the foot disability is bilateral.  This tends to militate 
against a finding that the current disability resulted as a 
residual from a right foot injury, as alleged by the veteran 
at his July 2006 hearing.  And neither podiatrist attributed 
the foot disability to an in-service injury, although one 
suggested that the disability could be related to previous, 
unspecified trauma.

In making its decision, the Board has considered the July 
2006 hearing testimony of the veteran and his statements that 
relate his current foot disorder to service.  At his hearing, 
the veteran testified that his current right foot disorder is 
a result of residuals of a boot camp injury.  Nonetheless, 
this testimony is not supported by the evidence of record, 
and as a layperson without medical training and expertise, he 
is not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, 
the veteran's opinion regarding the origin of his current 
right foot disorder has no probative value.  

In sum, the competent evidence does not establish that right 
foot disability began in service.  The service medical 
records showed no right foot injury or disease.  Thus, there 
was no chronic right foot disability shown during service.  
There is no record of any continuous symptoms from his 
separation from service onward.  Rather, the record 
establishes that the veteran has had plantar lesions of the 
feet, bilaterally, since approximately 10 years after 
separation from service.  Despite the veteran's contentions 
that he had a right foot injury resulting in residual 
disability, the record is devoid of supporting evidence.  
Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duty to Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
Shortly after the veteran filed his claim in September 2002, 
the RO sent a notice letter to the veteran in October 2002.  
The notice was sent before the rating decision in November 
2002.  Moreover, the October 2002 letter addressed the issue 
of service connection, and told the veteran what VA would do 
and what information he should provide to VA.  The notice 
letter has met all of the above stated notice requirements of 
Quartuccio.  

The veteran was not provided with notice concerning the 
appropriate disability rating or effective date to be 
assigned upon a grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
concludes, however, that there is no prejudice to the veteran 
in this notice deficiency, as such questions are moot because 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran has submitted evidence 
to support his claim.  The record was left open for 60 days 
after the veteran's July 2006 hearing for the submission of 
additional evidence; however, none has been received.  The 
veteran has not identified any records which could be 
pertinent to his claim that have not been obtained.   For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for residuals of a right foot injury is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


